DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 41 and 44-60. Claims 41, 44, 46, 48, 50-52, 55-56, and 60 were amended, and claims 42-43 were cancelled in the response filed 12/21/2020.

Terminal Disclaimer
The terminal disclaimers filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9,337,474, 9,991,059 and 10,038,197 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/717139, 15/069998, 62/086836, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 48 recites “wherein an electrolyte contains at least one of;… a vacuum…” in lines 4-6. However, the instant specification, along with the US priority documents (14/717139, 15/069998, 62/086836) do not describe the electrolyte containing a vacuum. Instead, the specification describes that when the electrode is used as a convection electrode, the electrode is exposed to fluid electrolyte wherein the fluid may be a liquid, liquid containing gas as either dissolved, entreated as bubbles or foam, or as an aerosol mixture of gas and liquid (see paragraph [0120]); not a vacuum. 
Because claim 48 is not supported by the prior applications, neither is dependent claim 49 which depend from claim 48.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-52 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 recites “the electrode…wherein said electrode comprises at least one of an anode electrode and a cathode electrode separated by a dielectric filter” in lines 1-4. However, it is unclear how one electrode can comprise more than one electrode (i.e. when the “at least one” is two). In addition, it is unclear whether or not the anode electrode and/or the cathode electrode is in addition to the claimed electrode or if the limitation is to mean that the claimed electrode is one of an anode or a cathode. If it is the former, it is unclear how the electrode and the anode electrode, and/or the cathode electrode are arranged in “the electrode”. If it is the latter, then the limitation as well as the subsequent limitations (i.e. “dielectric filter” and “said electrode is a component in… capable of…”) are interpreted as intended use of the claimed electrode. 
Any limitations directed to extra-electrode structures are not positively required by the claim. The claim preamble (in this case “an electrode”) set forth the breadth of the scope seeking patent protection. Limitations outside that breadth (i.e. further comprising “an anode electrode” and “a cathode electrode” separated by a dielectric filter, a supercapacitor) are not further limiting to the claimed electrode. 

Claim 51 recites “the electrode…wherein said electrode is configured as each of an asymmetrical anode electrode and an asymmetrical cathode electrode separated by a dielectric filter” in lines 1-4. However, it is unclear how one electrode can be configured as each [interpreted as both] of an anode and a cathode, especially separated by a dielectric filter and/or electrolyte. Further, it is unclear how the electrode and each of the anode and cathode are arranged in “the electrode”.
With regards to “the electrode is a component in one of; a primary battery and a secondary battery”, any limitations directed to extra-electrode structures are not positively required by the claim. The claim preamble (in this case “an electrode”) set forth the breadth of the scope seeking patent protection. Limitations outside that breadth (i.e. a primary battery or a secondary battery) are not further limiting to the claimed electrode. 

Claim 52 recites “the electrode…wherein said electrode comprises at least one of
Any limitations directed to extra-electrode structures are not positively required by the claim. The claim preamble (in this case “an electrode”) set forth the breadth of the scope seeking patent protection. Limitations outside that breadth (i.e. further comprising “an anode electrode” and “a cathode electrode” separated by a dielectric filter, fuel cell) are not further limiting to the claimed electrode. 

Claim 60 recites the limitation "the uncompressed thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the specification, the “uncompressed” area appears to be the unattached area.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41, 44-54, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (US 2010/0086837) in view of McIntyre et al. (US 4,824,508) and Gough et al. (US 2002/0180094).
Regarding claim 41, Asari discloses an energy device including a carbon nanotube electrode which prevents a carbon nanotube from peeling from an electric conductor (abstract). An electrode body 21 (analogous: electrode) comprises an electric conductor 24 (analogous: electrically conductive surface) with a carbon nanotube layer 23 (analogous: galvanic pellicle) thereon ([0050], see Fig 2).  The carbon nanotube layer 23 has concave regions 25 formed in a stripe shape ([0051]). The concave regions can be made by pressing the ([0063]).
While Asari teaches pressing the carbon nanotube layer into the electric conductor, Asari does not explicitly disclose wherein the electrode comprises an electrode area specific electrical resistance less than 10 -4 ohm-cm2.
McIntyre discloses a solid polymer electrolyte (SPE) structure 100 comprising a membrane sheet 120 which has a plurality of electrically conductive particles embedded into it, and the particles are in physical and electrical contact with an electrically conductive, hydraulically permeable matrix 130, which is also embedded into the membrane sheet 120 (C2/L30-36). Embedding occurs by pressing under a pressure at about 1 to about 8 tons per square inch (about 1380 N/cm2 to about 11030 N/cm2) (C4/L35-42). The prepared membrane sheet is in a range of 6-7 inch diameter sheet (thus a circle with a 6-7 diameter, or a radius of 7.62-8.89 cm, with an ultimate area between 182.4-248.3 cm2) (C4/L25-27). The permeable matrix which acts as a current collector (and thus part of an electrode) to transmit electrical energy to or from the SPE electrode may be a carbon cloth (C5/L43-52), and a cloth preferably having a thickness of from about 0.002 inches to about 0.025 inches (0.00508-0.0635 cm) and preferably a resistivity of approximately 1500 microohm-centimeters (C6/L8-14). By multiplying the resistivity (the preferred 1500 microohm-centimeters) by the thickness range (0.00508-0.635 cm) and dividing by the area (182.4-248.3 cm2), the result is a total resistance between 0.0418-0.383 microohm (resistance = resistivity * length / area). Subsequent multiplying the resistance by the area leads to an electrode specific area between 7.62-95.3 microohms-cm2 (0.00000762-0.0000953 ohm-cm2) which is less than the 0.0001 ohm-cm2 as claimed. McIntyre (C2/L15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of pressing with a low resistivity carbon of McIntyre with the carbon nanotube electrode of Asari for the purpose of minimizing resistance of the flow of electrical energy.
While Asari teaches an electric conductor (electrically conductive surface), a carbon nanotube layer (galvanic pellicle) attached to the electric conductor by pressing (thus secured or attached areas) (Asari [0063]), and McIntyre suggests using a low electric resistivity of 1500 microohm-centimeters (0.0015 ohm-cm), modified Asari does not explicitly teach an aggregate attached area is less than 10% of a total pellicle area; and a pellicle thickness lying within the aggregate attached area is electrically connected to the electrically conductive surface with less than 10 micro-ohm resistance, and wherein; any point within an unattached area is positioned no more distance from a nearest attached area than ten times the mean thickness of the unattached area and wherein; the galvanic pellicle has in-plane electrical resistivity than 0.1 ohm-cm.
Gough teaches a component for an electrochemical fuel cell which has a compressed mass of expanded graphite particles (abstract). The graphite sheet 10 comprises channels 20 which are formed by pressing ([0051]). Gough further teaches that the pattern of protrusions (channels) embedded into a graphite sheets can control, optimize, or maximum fluid flow (see Gough at [0045]). Further, the channel pattern influences the flexibility and thermal ([0046]). Thus Gough teaches that the channel pattern affects the flexibility, thermal conductivity, and fluid flow, and therefore is result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the total amount of area that is compressed (including an amount less than 10% of the total area) and the distance between compressed portions (including an amount no more than ten times the thickness of the unattached area) to obtain the desired balance between flexibility (the electrode is rolled), thermal conductivity, and fluid flow (where ions pass) of the electrode of modified Asari.
With regards to the specific limitations of “the pellicle thickness lying within the aggregate attached area is electrically connected to the electrically conductive surface with less than 10 micro-ohm resistance” and “the galvanic pellicle has in-plane electrical resistivity less than 0.1 ohm-cm”, because Asari teaches an electric conductor 24 (conductive surface) [metallic, typically aluminum, copper, or stainless steel foil [0042]] with a carbon nanotube layer 23 (galvanic pellicle), and McIntyre teaches embedding by pressing [a carbon cloth into metal particles on a membrane] under a pressure at about 1 to about 8 tons per square inch (about 1380 N/cm2 to about 11030 N/cm2) (C4/L35-42) which reads on claim 44, thus the combination of reference has the same materials and a pressing amount which is necessary for electrical conductive surface (aluminum or copper) with less than 10 micro-ohm-cm resistivity and the galvanic pellicle (carbon nanotubes) in-plane electrical resistivity less than 0.1 ohm-cm.
Regarding claim 44, modified Asari discloses all of the claim limitations as set forth above. McIntyre additionally teaches the embedding occurs by pressing under a pressure at about 1 to about 8 tons per square inch (about 1380 N/cm2 to about 11030 N/cm2) (C4/L35-42). 2 to 11030 N/cm2) to achieve the benefit of minimized resistance of the flow of electrical energy, and thus the cell operates more efficiently (C2/L15-25).
Regarding claims 45-46, modified Asari discloses all of the claim limitations as set forth above. As Asari teaches a carbon nanotube layer ([0037]), Asari must either teach single-walled carbon nanotube or multi-walled carbon nanotubes (because they are opposites). Thus Asari teaches either a cohesive mat of nonwoven single-walled carbon nano-tubes or multi-walled carbon nano-tubes. In addition, because the Asari teaches the same material as claimed, this layer would also have the property of (claim 45) a cohesive tensile strength of at least 1 MPa, and wherein the galvanic pellicle is neither cut nor penetrated. 
Regarding claim 47, modified Asari discloses all of the claim limitations as set forth above. Asari further teaches a catalyst metal interposed between the electric conductor and the carbon nanotubes ([0041]), and the catalyst metal includes rhodium and palladium (from the platinum group) which are capable of redox chemical reactions ([0043]).
Regarding claims 48-49 and 53-54, modified Asari discloses all of the claim limitations as set forth above. As Asari teaches a carbon nanotube layer ([0037]) with concave regions 25 made by pressing, the carbon nanotube layer is made of the same material as well as made by the method of pressing (see compressing of instant 44), the carbon nanotube layer (galvanic pellicle) of Asari porous and capable of (claim 48) operating with a permeability to 1 centipoise liquid at greater than 2 Darcy; and wherein an electrolyte contains at least a liquid (see the electrolyte solution [0039]), (claim 49) configured to store and deliver electrochemical energy in the form of direct current electricity with less than 10-2 watt/cm2 at 10 amp/cm2, (claim 53) (claim 54) the electrode defines open, through-flow pores to allow normal vector fluid electrolyte permeation at greater than 2 Darcy.
Regarding claims 50-52, modified Asari discloses all of the claim limitations as set forth above. With regards to claims 50-52, the claims merely require that the electrode either is an anode or cathode, and is capable of being used in electrochemical cell such as a supercapacitor, primary battery, secondary battery, or fuel cell. Asari teaches the electrode is used in an electrochemical cell ([0014]) and can be all types of energy storage devices ([0032]). Therefore, the electrode of modified Asari can be used as either the anode or cathode in any of the types of electrochemical cells.
Regarding claim 60, modified Asari discloses all of the claim limitations as set forth above. While Asari teaches a carbon nanotube layer ([0037]), Asari does not explicitly disclose the uncompressed thickness of the galvanic pellicle is between about 1 micrometer to about 1 millimeter.
McIntyre teaches the cloth preferably having a thickness of from about 0.002 inches to about 0.025 inches (0.00508-0.0635 cm, 0.0508-0.635 mm, 50.8-635 micrometers) (C6/L8-14). Because Asari is silent to the thickness of the carbon nanotube layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to search for a reference (such as McIntyre) that teaches a suitable range for a carbon .

Claims 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (US 2010/0086837) in view of McIntyre et al. (US 4,824,508) and Gough et al. (US 2002/0180094), as applied to claim 46 above, and further in view of Fischel (US 8,158,277).
Regarding claim 55, modified Asari discloses all of the claim limitations as set forth above. While Asari teaches the carbon nanotube layer may serve as an electrode active material or may serve as the supporting material of the other electrode active material ([0036]), modified Asari does not explicitly disclose wherein nano-surfaces within the cohesive mat comprise materials that support strongly coupled galvanic coatings. 
Fischel discloses a cross-flow electrochemical cell for cross-flow pumping of electrolyte through both anode and cathode electrodes (abstract). Fischel teaches cross-flow pumping produces high convection gradients and creates much larger ionic species velocities than can be obtained with conventional batteries (C5/L23-25). The electrodes containing open cell porous structures in order to allow the electrolyte to flow through (C10/L55-67). Fischel further teaches the electrode scaffold is porous (C21/L5-15), and can have faradaic and galvanic materials disposed encapsulated and immobilized within the electrode and the materials can be within the form of 1 to 5 μm powders (C22/L55-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the porous features of the electrode including immobilized galvanic and faradaic powders of the cross-flow electrochemical cell of Fischel with the electrode of 
Regarding claims 56-58, modified Asari discloses all of the claim limitations as set forth above. While Asari teaches the carbon nanotube layer may serve as an electrode active material or may serve as the supporting material of the other electrode active material ([0036]), modified Asari does not explicitly disclose (claim 56) wherein particles of galvanic material having diameters in a range of 0.5 μm to 5 μm are configured to remain encapsulated and immobilized within the electrically conductive structure when subjected to electrolyte convection flow of up to about 1.0 cm/second, (claim 57) wherein the galvanic materials encapsulated and immobilized within the galvanic pellicle are catalyst promoting redox electrochemical reactions, or (claim 58) wherein the galvanic materials encapsulated and immobilized within the galvanic pellicle are faradaic and configured to promote a redox chemical reaction.
Fischel discloses a cross-flow electrochemical cell for cross-flow pumping of electrolyte through both anode and cathode electrodes (abstract). Fischel teaches cross-flow pumping produces high convection gradients and creates much larger ionic species velocities than can be obtained with conventional batteries (C5/L23-25). The electrodes containing open cell porous structures in order to allow the electrolyte to flow through (C10/L55-67). Fischel further teaches the electrode scaffold is porous (C21/L5-15), and can have faradaic and galvanic materials disposed encapsulated and immobilized within the electrode and the materials can be within the form of 1 to 5 μm powders (C22/L55-65).

Regarding claim 59, modified Asari discloses all of the claim limitation. Because Asari teaches that the electrode can be used in a capacitor ([0032]) and Fischel teaches faradaic materials (which are needed for pseudocapacitance), the combination suggests the limitation wherein the galvanic coatings support double layer pseudo-capacitance.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues Asari, McIntyre, and Gough fails to teach or suggest each and every element of amended claim 41. Applicant argues Asari fails to disclose the electrode comprises an electrode area specific electrical resistance less than 10-4 ohm-cm2, and Asari fails to disclose an aggregate attached area less than 10% of a total pellicle area, the pellicle thickness lying within the aggregate attached area is electrically connected to the electrically conductive surface with less than 10 micro-ohm resistance, wherein any point within an unattached area is positioned no more distant from a nearest attached area than ten times the mean thickness of the unattached area, and the galvanic pellicle has in-plane electrical resistivity less than 0.1 ohm-cm. 

With regards to the electrode area specific electrical resistance less than 10-4 ohm-cm2, Asari teaches an electric conductor 24 (conductive surface) [metallic, typically aluminum, copper, or stainless steel foil [0042]] with a carbon nanotube layer 23 (galvanic pellicle), and McIntyre teaches embedding by pressing [a carbon cloth into metal particles on a membrane] under a pressure at about 1 to about 8 tons per square inch (about 1380 N/cm2 to about 11030 N/cm2) (C4/L35-42). Because McIntyre teaches the pressing of a carbon cloth (similar to a layer of carbon nanotube of Asari) into a metal (similar to the electric conductor, made of aluminum or copper of Asari) results in an electrode specific area between 7.62-95.3 microohms-cm2 (0.00000762-0.0000953 ohm-cm2), when this teaching is applied to Asari, the result is similarly an electrode specific area between 7.62-95.3 microohms-cm2 which is less than the 0.0001 ohm-cm2.
With regards to an aggregate attached area less than 10% of a total pellicle area, the pellicle thickness lying within the aggregate attached area is electrically connected to the electrically conductive surface with less than 10 micro-ohm resistance, wherein any point within an unattached area is positioned no more distant from a nearest attached area than ten times the mean thickness of the unattached area, and the galvanic pellicle has in-plane electrical resistivity less than 0.1 ohm-cm; Asari teaches an electric conductor 24 (conductive surface) [metallic, typically aluminum, copper, or stainless steel foil [0042]] with a carbon nanotube layer 23 (galvanic pellicle) wherein the carbon nanotube layer is rolled into electric 
Gough is relied upon to teach the limitations regarding the amount of area pressed and the distance between pressed portions. Gough teaches a component for an electrochemical fuel cell which has a compressed mass of expanded graphite particles (similar to carbon nanotubes) (abstract). The graphite sheet 10 comprises channels 20 which are formed by pressing ([0051]). Gough further teaches that the pattern of protrusions (channels) embedded into a graphite sheets can control, optimize, or maximum fluid flow (see Gough at [0045]). Further, the channel pattern influences the flexibility and thermal conductivity ([0046]). Thus Gough teaches that the channel pattern affects the flexibility, thermal conductivity, and fluid flow, and therefore is result effective variable. Therefore, the amount of area pressed and the distance between pressed portions is a result of the result effective variable taught by Gough. Applicant does not allege unexpected results from the amount of area pressed or the distanced between pressed portions. In addition, because both the graphite sheet 10 of Gough and the electrode of Asari require flexibility and electrical conductivity while a fluid surrounds it (Asari at [0003], [0006], and [0067]; Gough at [0009] and [0045]), the teachings of Gough are applicable to Asari.
With regards to the specific limitations of “the pellicle thickness lying within the aggregate attached area is electrically connected to the electrically conductive surface with less than 10 micro-ohm resistance” and “the galvanic pellicle has in-plane electrical resistivity less 2 to about 11030 N/cm2) (C4/L35-42) which reads on claim 44, thus the combination of reference has the same materials and a pressing amount which is necessary for electrical conductive surface (aluminum or copper) with less than 10 micro-ohm-cm resistivity and the galvanic pellicle (carbon nanotubes) in-plane electrical resistivity less than 0.1 ohm-cm.

Applicant argues Asari, McIntyre, and Gough do not “reach 0.000001 ohm-cm as required by the claims” with regards to electrical resistivity. Applicant notes “the examiner cites a range of values from 0.6 to 0.0015 ohm-cm” with regards to McIntyre.
This is not considered persuasive. None of the claims recite “0.000001 ohm-cm” with regards to electrical resistivity. Instead, the claim 41 (the independent claim) recites “the pellicle thickness lying within the aggregate attached area is electrically connected to the electrically conductive surface with less than 10 micro-ohm-cm [0.00001 ohm-cm] resistivity”. 
With regards to Applicant referring to the Examiner using McIntyre having a range from 0.6 to 0.0015 ohm-cm, the Examiner stated the electrically conductive, hydraulically permeable matrix 130 (carbon cloth) [galvanic pellicle] preferably has a resistivity of approximately 1500 microohm-centimeters. However, this is merely for the matrix [galvanic pellicle] and not the electrode (including the conductive substrate). Because Asari teaches the conductive substrate is aluminum ([0042]), the combination of references which has a layer of carbon nanotubes 

Applicant argues Gough’s carbon structures are at least 150 times too electrically resistant, and therefore teaches away from the claimed structure by more than two orders of magnitude.
This is not considered persuasive. Applicant is misconstruing the teachings of Asari in view of Gough. Asari already teaches an electric conductor 24 (conductive surface) [metallic, typically aluminum, copper, or stainless steel foil [0042]] with a carbon nanotube layer 23 (galvanic pellicle). Thus, Asari teaches the claimed materials in order to provide the claimed electrical resistivity for “the pellicle thickness lying within the aggregate attached area electrically connected to the electrically conductive surface with less than 10 micro-ohm-cm resistivity”. In addition, Gough does not teach away because Gough does not criticize, discredit, or otherwise discourage the solution claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725